Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 06/28/2022. Claims 1-20 are presently pending and are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1
Applicants arguments directed to “a payload platform configured to carry a payload shared with a human collaborator, the payload different from the human collaborator and the payload platform, the payload platform coupled to the one or more load sensors; and a computing system communicatively coupled to the wheeled, robotic vehicle, the computing system configured to: determine a force applied to the payload by the human collaborator based on force signals received from the one or more load sensors; determine a desired movement direction from the determined force applied to the payload by the human collaborator;” are convincing, and therefore claim 1 overcomes the prior art of record, rendering the claims in a manner which is specific enough to overcome previous methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because of the limitation directed to a collaborative robot for sharing a payload with a human, the payload defined as different from the human collaborator and the platform, and detecting specifically the force applied to the payload by the human during the shared collaboration distinguishes an apparent novel methodology for payload transport in a service environment. The closest prior art of record for example, discloses detecting a human collaborator grabbing a payload to prevent autonomous/erroneous movement of the platform, however specifically sharing of the payload by detecting a force applied by a human collaborator is not disclosed. The subject matter of the claimed invention is therefore allowable.
Regarding claim 8
Applicants arguments directed to “providing a wheeled, robotic vehicle having a payload platform configured to carry a payload shared with a human collaborator, the payload different from the human collaborator and the payload platform; determining a force applied to the payload by the human collaborator based on force signals received from one or more load sensors; determining a desired movement direction from the determined force applied to the payload by the human collaborator;” are convincing, and therefore claim 8 overcomes the prior art of record, rendering the claims in a manner which is specific enough to overcome previous methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because of the limitation directed to a collaborative robot for sharing a payload with a human, the payload defined as different from the human collaborator and the platform, and detecting specifically the force applied to the payload by the human during the shared collaboration distinguishes an apparent novel methodology for payload transport in a service environment. The closest prior art of record for example, discloses detecting a human collaborator grabbing a payload to prevent autonomous/erroneous movement of the platform, however specifically sharing of the payload by detecting a force applied by a human collaborator is not disclosed. The subject matter of the claimed invention is therefore allowable.
Regarding claim 14
Applicants arguments directed to “a payload platform configured to carry a payload shared with a human collaborator, the payload different from the human collaborator and the payload platform, the payload platform coupled to the one or more load sensors; and a non-transitory, computer-readable medium storing instructions that when executed by a computing system cause the computing system to: determine a force applied to the payload by the human collaborator based on force signals received from the one or more load sensors; determine a desired movement direction from the determined force applied to the payload by the human collaborator;” are convincing, and therefore claim 14 overcomes the prior art of record, rendering the claims in a manner which is specific enough to overcome previous methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because of the limitation directed to a collaborative robot for sharing a payload with a human, the payload defined as different from the human collaborator and the platform, and detecting specifically the force applied to the payload by the human during the shared collaboration distinguishes an apparent novel methodology for payload transport in a service environment. The closest prior art of record for example, discloses detecting a human collaborator grabbing a payload to prevent autonomous/erroneous movement of the platform, however specifically sharing of the payload by detecting a force applied by a human collaborator is not disclosed. The subject matter of the claimed invention is therefore allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. IDH LIRMM “Human-robot collaborative carrying” YouTube Jul 19, 2017, https://www.youtube.com/watch?v=lHG4AbAvt_4 : discloses humanoid robots capable of carrying objects together with humans, though it is not clear if the disclosed force sensors detect the force applied by the human collaborator for determining a direction of movement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664